SULLIVAN, Judge,
concurring.
The majority construes the trial court’s “Findings” to imply that an independent determination of facts was made based upon the testimony of Dr. Newbauer. I do not dispute that such implication may be drawn. However, in actuality, the trial court’s enumerated “Findings” are not the court’s findings of fact. They merely state what the “testimony” of Dr. Newbauer was. The court did not adopt Dr. Newbauer’s testimony or “acknowledgments” as fact; nor did the court make an independent determination of fact in reliance upon the testimony.
In my view, the “Findings” are inadequate without regard to what the evidence may have disclosed in terms of expert opinions. A summary of testimony or a “finding” that a particular witness testified to thus and so is not a finding that the content of the testimony is a fact. Perez v. United States Steel Corp. (1981) Ind., 426 N.E.2d 29; Hehr v. Review Board (1989) Ind.App., 534 N.E.2d 1122. This deficiency, in itself, would support a remand for findings of fact.
In all other respects, I fiilly concur.